Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-8 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 9-10, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 07/23/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claims 1-10 are pending.

Pending claims 1-10 are allowed.

The following is an examiner’s statement of reasons for allowance:  The closest prior art Sakurai et al. (US 2016/0252842 A1) teaches a member for electrophotography comprises a substrate {meets the claimed electroconductive substrate}, an electroconductive elastic layer {meets the claimed electroconductive layer} on the substrate, and a plurality of electrically insulating domains {meets the claimed plurality of insulating parts} on the electroconductive elastic layer, wherein the substrate has electroconductivity.  Sakurai teaches suitable materials for forming the substrate, suitable materials for forming the electroconductive elastic layer along with a particle size and thickness of this layer, and suitable materials for forming the electrically insulating domains; thus the materials used to form the member for electrophotography of Sakurai are substantially identical to the claimed electrophotographic member.  However, Sakurai does not teach or suggest (i) a total area of a second region in a square region is 30% to 80% of an area of the noted square region, and (ii) the number of the line segments LS having a length of 200 um or more is at most 5% of the total number of line segments LS as recited in claims 1, 9 and 10.  In addition, the current specification shows the total area of the second region in the square region, and the number of the line segment LS are critical to the claimed invention (see Table 10).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETELHEM SHEWAREGED whose telephone number is (571)272-1529. The examiner can normally be reached Monday -Friday 7am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




BS
July 28, 2022
/BETELHEM SHEWAREGED/
Primary Examiner
Art Unit 1785